This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-1585

                              Minnesota Voters Alliance, et al.,
                                        petitioners,
                                        Appellants,

                                             vs.

                                  State of Minnesota, et al.,
                                         Respondents

                                    Filed May 26, 2015
                                         Affirmed
                                       Worke, Judge

                               Ramsey County District Court
                                 File No. 62-CV-13-7718

Erick G. Kaardal, Mohrman, Kaardal & Erickson, P.A., Minneapolis, Minnesota (for
appellants)

Lori Swanson, Attorney General, Alethea M. Huyser, Assistant Attorney General, Nathan
J. Hartshorn, Assistant Attorney General, St. Paul, Minnesota (for respondents)

         Considered and decided by Hudson, Presiding Judge; Worke, Judge; and Smith,

Judge.

                          UNPUBLISHED OPINION

WORKE, Judge

         Appellants challenge the district court’s denial of their request for attorney fees

under the Minnesota Equal Access to Justice Act (MEAJA), Minn. Stat. §§ 15.471-.474

(2014), after successfully obtaining a writ of quo warranto requiring respondents to
discontinue online voter registration, arguing that the district court erred by concluding

that respondents were substantially justified in creating an online-voter-registration

system. We affirm.

                                           FACTS

          In September 2013, respondent secretary of state introduced online voter

registration, allowing citizens of Minnesota to submit voter-registration applications

online.

          On November 4, 2013, appellants Minnesota Voters Alliance, Minnesota

Majority, and Minnesota House of Representatives Steve Drazkowski, Ernie Leidiger,

Mary Franson, and Jim Newberger petitioned the district court for a writ of quo warranto

requiring respondents State of Minnesota and the secretary of state, in his official

capacity, or his successor1, to show by what grant of authority the secretary of state

created the online-voter-registration system. Appellants showed that taxpayer funds were

spent to develop and maintain the online-voter-registration system, which they claimed

was a misappropriation of public funds for an unauthorized action.

          Respondents countered that the secretary of state has the authority and discretion

to permit Minnesota voters to submit their voter-registration applications by electronic

means. Respondents also challenged appellants’ standing to seek quo warranto relief.




1
  Secretary of State Mark Ritchie introduced the online-voter-registration system. His
successor, Steve Simon, moved for substitution of his name for former Secretary
Ritchie’s as a respondent on appeal.

                                              2
       On April 28, 2014, the district court granted appellants’ petition for issuance of a

writ of quo warranto.2 The district court concluded that appellants had standing as

taxpayers because they challenged respondents’ unauthorized use of public funds. The

district court then considered whether any provision in Minnesota voter-registration law

prevented the extension of the Uniform Electronic Transactions Act (UETA), Minn. Stat.

§§ 325L.01-.19 (2014), its purpose being to promote governmental transactions by

authorizing the use of electronic records and signatures, to authorize the creation of the

online-voter-registration system.    The court found three requirements for a valid

Minnesota voter-registration application: (1) it must use a proper form, (2) the form must

be signed, and (3) the form must be delivered in the right way.           See Minn. Stat.

§§ 201.061, subd. 1, .071, subds. 1, 3, 203B.16, .17 (2012). The parties did not dispute

that an acceptable form could be placed online, and the court concluded that the UETA

authorized electronic signatures on online voter registrations.        The district court

concluded, however, that delivery was limited to “in person or by mail.” See Minn. Stat.

§ 201.061, subd. 1.

       Respondents argued that under the UETA, the secretary of state and the voters

could agree to change the mail-delivery option to permit electronic delivery.

Respondents relied on a provision in the UETA that “a requirement under a law . . . to

send . . . a record by . . . mail may be varied by agreement to the extent permitted by the

other law.” Minn. Stat. § 325L.08(d)(2) (emphasis added). The district court found that

2
  On April 29, 2014, the Minnesota Legislature passed a bill requiring the secretary of
state to maintain online voter registration. The governor signed the bill into law,
effective April 30, 2014. See Minn. Stat. § 201.061, subd. 1(2) (2014).

                                            3
respondents failed to identify any law permitting the parties to deviate from the delivery

requirements. The district court concluded that neither the UETA nor Minnesota election

law authorized the secretary of state to accept electronically delivered applications

through an online-voter-registration system.

       Appellants3 moved for attorney fees and costs, arguing that although attorney fees

are generally unavailable against the state, an exception exists under the MEAJA.

Appellants argued that they were entitled to attorney fees because respondents’ action,

though plausible, was unreasonable. Respondents argued that there was no difference

between an act being “plausible” and “having a reasonable basis.” Respondents argued

that the secretary of state had a reasonable basis for his action because he understood that

under the UETA, the mail-delivery requirement could be varied by agreement to the

extent permitted by other law; because no law expressly prohibited the act, the secretary

of state believed that the requirement could be varied.

       The district court denied appellants’ motion, concluding that appellants failed to

show that the state’s position was not substantially justified. The court stated that the

secretary of state “mistakenly concluded that . . . complex and interrelated laws gave him

express authority to establish an online voter registration tool . . . . The mere fact that the

secretary of state misinterpreted the law does not automatically render his analysis

unreasonable.” The district court concluded: “[Appellants’] attempt to split hairs with the


3
  Only the Minnesota Voters Alliance and the Minnesota Majority sought recovery of
attorney fees and costs because only a “party” may recover attorney fees and costs, and
under the MEAJA, “party” is defined to exclude individuals. Minn. Stat. § 15.471, subd.
6; see McMains v. Comm’r of Pub. Safety, 409 N.W.2d 911, 914 (Minn. App. 1987).

                                               4
terms ‘plausible’ and ‘reasonable’ is inconsistent with the definitions of the words. By

conceding that the [s]ecretary of [s]tate’s interpretation was ‘plausible,’ [appellants] must

also be viewed as admitting that the [s]ecretary of [s]tate’s positon was ‘reasonable.’”

This appeal followed.

                                      DECISION

Standing

       Initially, respondents challenge appellants’ standing. “Standing is the requirement

that a party has a sufficient stake in a justiciable controversy to seek relief from a court.”

State by Humphrey v. Philip Morris Inc., 551 N.W.2d 490, 493 (Minn. 1996). “Standing

is acquired when a party has suffered some ‘injury-in-fact’ or when a party is the

beneficiary of some legislative enactment granting standing.” Citizens for a Balanced

City v. Plymouth Congregational Church, 672 N.W.2d 13, 18 (Minn. App. 2003)

(emphasis omitted). Standing is a jurisdictional issue reviewed de novo. In re Custody of

D.T.R., 796 N.W.2d 509, 512 (Minn. 2011).

       Respondents argue that quo warranto petitions cannot be brought on the basis of

taxpayer standing because appellants cannot show any special interest different from that

of the general public. Generally, absent statutory authority, taxpayer standing does not

exist unless the taxpayer can show some individual injury that is special and different

from injury sustained by the general public. Conant v. Robins, Kaplan, Miller & Ciresi,

L.L.P., 603 N.W.2d 143, 146 (Minn. App. 1999), review denied (Minn. Mar. 14, 2000).

But taxpayers without a personal or direct injury may still have standing to maintain an

action that restrains the “unlawful disbursements of public moneys . . . [or] illegal action


                                              5
on the part of public officials.” McKee v. Likins, 261 N.W.2d 566, 571 (Minn. 1977)

(quotation omitted).

       Appellants challenged the online-voter-registration system, which was an ongoing

pursuit that appellants believed the secretary of state went beyond his power to create.

See State ex rel. Sviggum v. Hanson, 732 N.W.2d 312, 320 (Minn. App. 2007) (stating

that the quo warranto remedy may be applied to ongoing exercise of power).

Respondents conceded that taxpayer funds were used to create, maintain, and operate the

online-voter-registration system. Appellants thus had standing to petition for the writ.

Attorney fees

       We review the district court’s denial of a request for attorney fees and costs under

the MEAJA for an abuse of discretion. Donovan Contracting of St. Cloud, Inc. v. Minn.

Dep’t of Transp., 469 N.W.2d 718, 720 (Minn. App. 1991), review denied (Minn. Aug. 2,

1991). A district court abuses its discretion when it exercises it “in an arbitrary or

capricious manner, or base[s] its ruling on an erroneous view of the law.” State,

Campaign Fin. & Pub. Disclosure Bd. v. Minn. Democratic-Farmer-Labor Party, 671
N.W.2d 894, 899 (Minn. App. 2003).

       The district court concluded that appellants were not entitled to attorney fees

because they failed to demonstrate that the state’s position was not substantially justified.

Under the MEAJA, a prevailing party may be awarded attorney fees if it shows that the

state’s position was not “substantially justified.”            Minn. Stat. § 15.472(a).

“‘Substantially justified’ means that the state’s position had a reasonable basis in law and

fact, based on the totality of the circumstances before and during the litigation or


                                             6
contested case proceeding.” Minn. Stat. § 15.471, subd. 8. We must determine whether

the district court erroneously viewed the meaning of “substantially justified” in denying

appellants’ request for attorney fees. See State, Campaign Fin. & Pub. Disclosure Bd.,
671 N.W.2d at 899 (stating that a district court abuses its discretion when it bases its

ruling on an erroneous view of the law).

       Citing to caselaw, the district court stated that “substantially justified” means

“justified to a degree that could satisfy a reasonable person.” See Pierce v. Underwood,

487 U.S. 552, 565, 108 S. Ct. 2541, 2550 (1988). Because appellants conceded that the

secretary of state’s position was “plausible but not reasonable,” the district court

compared dictionary definitions of the words “plausible” and “reasonable,” and

concluded that appellants’ “attempt to split hairs with the terms ‘plausible’ and

‘reasonable’ [was] inconsistent with the definitions of the words[,]” and that “[b]y

conceding that the [s]ecretary of [s]tate’s interpretation was ‘plausible,’ [appellants] . . .

also . . . admitt[ed] that the [s]ecretary of [s]tate’s position was ‘reasonable.’” Appellants

challenge the district court’s finding that plausibility is reasonable, asserting that there is

a difference between what is plausible and what is reasonable.

       Dictionary definition

       Appellants first object to the district court’s reliance on dictionary definitions.

The district court looked to the Oxford Dictionary and stated that a “plausible” argument

is “reasonable or probable.” Relying on the same source, the court concluded that

“reasonable” and “plausible” are synonyms. Appellants cite to the Merriam-Webster

Dictionary, which also defines “plausible” as “reasonable.” The American Heritage


                                              7
College Dictionary defines plausible as “[s]eemingly or apparently valid, likely, or

acceptable; credible.” The Am. Heritage College Dictionary 1048 (3d ed. 2000). But

appellants point out that “plausible” can alternatively mean “to deceive.”          See id.

(providing alterative definition for “plausible” as “[g]iving a deceptive impression of

truth”).

       Appellants claim that the district court should not have relied on dictionary

definitions because of the alternative meaning and because, while dictionaries are useful,

they lack context.    But the district court did have context in which to apply the

definitions. The district court was within the confines of section 15.471, subdivision 8:

“‘Substantially justified’ means that the state’s position had a reasonable basis in law and

fact.” Minn. Stat. § 15.471, subd. 8 (emphasis added). Because appellants conceded that

the secretary of state’s interpretation of the law was “plausible,” the district court

compared the words “plausible” and “reasonable” and determined that they were

synonymous. The district court did not erroneously view the law by analyzing dictionary

definitions and applying them to the statute.

       Comparison by analogy

       Appellants also attempt to show that not all plausible arguments are reasonable by

way of analogy to other areas of law—matters explaining differential diagnosis,

insurance-policy interpretations, and tribal-gaming statutes. But the district court never

stated that all plausible arguments are reasonable. Although appellants claim that the

district court’s interpretation failed to view the words in the appropriate context, raising

analogous situations takes the issue out of context.


                                                8
       For example, in appellants’ analogy to a differential diagnosis, they quote to a

case, stating: “In performing a differential diagnosis, a physician begins by ‘ruling in’ all

scientifically plausible causes of the [patient’s] injury. The physician then ‘rules out’ the

least plausible causes of injury until the most likely cause remains.” McDonough v.

Allina Health Sys., 685 N.W.2d 688, 695 n.3 (Minn. App. 2004) (quotation omitted).

Appellants take from that quotation: “Hence, it is recognized that not all plausible acts,

causes, or actions, are the same here, ‘most likely.’ Similarly, not all plausible arguments

are reasonable in the context of the MEAJA’s statutory definition of ‘reasonable basis.’”

But being “most likely” and being “reasonable” are not identical concepts. Additionally,

in the context of a differential diagnosis, ruling out the “least plausible causes of injury”

does not mean that initially ruling them in was unreasonable. Finally, the statute does not

require that the state action be the “most likely” course; it must be “substantially

justified,” having “a reasonable basis in law and fact.” Minn. Stat. § 15.471, subd. 8.

Appellants’ challenge to the district court’s conclusion by way of analogy is

unpersuasive.

       Statutory definition

       Appellants also argue that the district court should have looked no further than the

MEAJA, which defines “substantially justified” as having “a reasonable basis in law and

fact,” not a “plausible basis.” Id.

       The statutory definition has been interpreted and explained in caselaw.            In

Donovan, the state and the Minnesota Department of Transportation challenged the

award of attorney fees to contractors under the MEAJA. 469 N.W.2d at 719. The


                                             9
contractors had successfully challenged enforcement of an addendum that purported to

interpret the existing wage statute until the state engaged in formal rule-making. Id. In

determining whether the state’s action was substantially justified, the court examined the

reasons given by the state for promulgating the addendum without first engaging in

formal rule-making procedures. Id. at 721. The court concluded that the “position of the

state in the underlying action . . . would not be viewed by the reasonable person as having

a reasonable basis in fact or law” and was, therefore, not substantially justified. Id. at

723.

       In determining whether the district court abused its discretion in concluding that

appellants failed to show that the secretary of state’s action was not “substantially

justified,” we must review the underlying litigation position and determine if the

secretary of state’s creation of the online-voter-registration system could satisfy a

“reasonable person” as having a reasonable basis in fact or law. See id. (evaluating the

state’s position under the totality of the circumstances to determine whether the act was

justified to a degree that could satisfy a reasonable person); see also Pierce, 487 U.S. at

569, 108 S. Ct. at 2552 (reviewing the “actual merits” of the government’s position).

       Underlying decision

       Appellants assert that the district court’s conclusion that the secretary of state’s

action was substantially justified contradicts the district court’s conclusion in the

underlying decision that the secretary of state lacked authority to create an online-voter-

registration system.   Respondents assert that the secretary’s positon was not merely




                                            10
substantially justified, but correct.4 Respondents argued that under the UETA the

secretary of state was permitted to modify registration delivery methods. See Minn. Stat.

§ 201.061, subd. 1. The UETA allows parties to a transaction to agree to conduct their

transactions by electronic means. Minn. Stat. § 325L.05. But even if parties agree to

conduct their transaction by electronic means, if there is a law requiring a record be sent

or transmitted by a specific method, the record must be sent or transmitted by the method

specified in the other law. Minn. Stat. § 325L.08 (a), (b). “[A] requirement under a

law . . . to send . . . a record by . . . mail may be varied [however] by agreement to the

extent permitted by the other law.” Id. (d)(2) (emphasis added).

       The district court concluded that no law permitted the delivery-by-mail

requirement to be modified.     Respondents claim that the UETA is broad and that the

district court’s interpretation that the mail-delivery requirement cannot be altered without

a law that explicitly permits the alteration essentially results in the section having no

effect on any law created before the implementation of the UETA. Respondents assert

that if the legislature amended all laws with a mail-delivery requirement to permit

electronic transmission the UETA would be superfluous. Thus, relevant to our analysis is

4
  Respondents suggest, citing to rule 103.04, that we review the correctness of the
underlying order. See Minn. R. Civ. App. P. 103.04 (stating that on appeal from a
judgment, this court may review any order involving the merits or affecting the
judgment). But whether the district court should have granted the petition for the writ
quo warranto is moot; legislation amended the statute and the secretary of state is now
legally required to maintain an online-voter-registration system. See Kahn v. Griffin, 701
N.W.2d 815, 821 (Minn. 2005) (stating that an issue is moot if a court is unable to grant
effectual relief); State v. Rud, 359 N.W.2d 573, 576 (Minn. 1984) (stating that an issue is
moot if an event occurs that resolves the issue or renders it impossible to grant effective
relief).


                                            11
a determination of whether the secretary of state’s interpretation of the UETA to allow

alteration of the mail-delivery requirement was reasonable, making the creation of the

online-voter-registration system substantially justified.

       Respondents assert that an alternative interpretation of “to the extent permitted by

the other law” means that a mail-delivery requirement may be altered unless the other law

explicitly states that it cannot be altered by the UETA. For example, a law could read:

Notwithstanding any other provision of law, the document shall be sent by U.S. mail.

The limitation would be created in the other law. This interpretation is not unreasonable;

therefore, the secretary of state’s creation of the online-voter-registration system based on

this interpretation was substantially justified, i.e., satisfying the reasonable person. See

Donovan, 469 N.W.2d at 723.             Because respondents’ underlying position was

substantially justified, the district court did not abuse its discretion by denying appellants’

request for attorney fees and costs.

       Affirmed.




                                              12